Case 1:19-cv-00622-WCB Document 113 Filed 02/27/20 Page 1 of 2 PageID #: 6143

                    MORRIS, NICHOLS, ARSHT               &    TUNNELL    LLP
                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347
                                            (302) 658-9200
                                         (302) 658-3989 FAX
BRIAN P. EGAN
(302) 351-9454
began@mnat.com




                                         February 27, 2020

The Honorable William C. Bryson                                      VIA ELECTRONIC FILING
U.S. Court of Appeals, Federal Circuit
717 Madison Place, NW
Washington, DC 20439

        Re:      Lipocine Inc. v. Clarus Therapeutics, Inc., C.A. No. 19-622 (WCB)

Dear Judge Bryson:

        We write on behalf of Defendant Clarus Therapeutics, Inc. (“Clarus”) in follow up to
your Honor’s Oral Order resetting the 5-day Jury Trial date for February 8, 2021 (see February
24, 2020 Oral Order). We respectfully request that a teleconference be scheduled at the Court’s
earliest convenience to discuss entry of a new schedule leading to the February trial, which
includes dates for Summary Judgment.

        During the initial scheduling conference held before Judge Stark, Clarus represented that
it was willing to forgo the opportunity to engage in Summary Judgment motion practice in favor
of an expedited schedule that would accommodate a trial within one year. (See D.I. 22, Ex. A,
FN 1; August 15, 2019 Teleconference Transcript at 18:20-19:3 and 34:21-35:4.) In response,
Judge Stark set the trial for August 24, 2020, roughly one year from the date of the Scheduling
Conference, and ordered the parties to submit an expedited schedule for completion of fact and
expert discovery. (See August 15, 2019 Teleconference Transcript at 31:13-19; see also D.I. 28.)
Judge Stark left open the possibility that the parties could move for leave to file a summary
judgment motion. (See August 15, 2019 Teleconference Transcript at 34:21-35:4.) Since then,
the parties have moved quickly to produce documents, complete claim construction proceedings
and begin scheduling fact depositions. The current close of fact discovery is March 6, 2020, and
the current close of expert discovery is July 1, 2020. (D.I. 32.)

       Now that the trial date has been moved back from August 2020 to February 8, 2021, the
basis for Clarus’s agreement to forgo Summary Judgment practice is no longer present.
Accordingly, Clarus respectfully requests that the case schedule be revised to include dates for
Summary Judgment practice. Clarus believes that there is ample time to accommodate Summary
Judgment briefing. Clarus further believes that Summary Judgment will be helpful in this case by
simplifying the number of issues that must be presented to the jury and thus reducing jury
confusion.
Case 1:19-cv-00622-WCB Document 113 Filed 02/27/20 Page 2 of 2 PageID #: 6144
The Honorable William C. Bryson
February 27, 2020
Page 2

        We have discussed this proposal with counsel for Plaintiff Lipocine. Lipocine opposes
entry of a schedule that permits the filing of summary judgment motions.



                                                    Respectfully,

                                                    /s/ Brian P. Egan
                                                    Brian P. Egan (#6227)
BPE/rah
cc:   Clerk of the Court (via hand delivery)
      All Counsel of Record (via electronic mail)
